Citation Nr: 0947227	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-33 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with associative 
hiatal hernia.

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar paraspinal tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to 
September 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for the 
matters on appeal, the Board has characterized these issues 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Although the RO has granted a higher initial rating for GERD 
with associative hiatal hernia during the pendency of this 
appeal, inasmuch as higher ratings are available, and in this 
matter, the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim for an initial higher 
rating remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993);

The Board also notes that in October 2006, the Veteran 
perfected an appeal for claims for higher initial ratings for 
bipolar disorder and for post prostatitis, stating that if he 
was granted 50 percent for his bipolar disorder and a 30 
percent rating for his post prostatitis, that this would 
satisfy his appeal as it pertained to those matters.  In a 
June 2008 rating decision, the RO granted an initial rating 
of 70 percent for bipolar disorder and 40 percent for post 
prostatitis, from the effective date of service connection.  
Therefore, as indicated by the Veteran, this satisfies his 
request and is a complete grant of the benefits sought as it 
pertains to these matters on appeal. 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 1, 2005 effective date of the grant of 
service connection, the Veteran's service-connected GERD with 
associative hiatal hernia has been manifested by recurrent 
dysphagia, heartburn (pyrosis), epigastric pain, scapular 
pain, arm pain, reflux and regurgitation of stomach contents, 
two to four times per week, with flare-ups of pain that limit 
his ability to perform daily functions. There is no evidence 
of symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

3.  Since the October 1, 2005 effective date of the grant of 
service connection, the Veteran's service-connected 
thoracolumbar paraspinal tendonitis has been manifested by 
complaints of pain and stiffness, with forward flexion to 85 
degrees with pain additionally limiting joint function by 10 
degrees, with normal sensation and reflexes; there has been 
no evidence of neurological manifestations, increased 
limitation of range of motion on repetitive use, or 
intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for an initial 30 percent rating, but not 
higher, for GERD with associative hiatal hernia are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102,  3.159, 4.20, 4.114, Diagnostic Code 7399-7346 (2009). 

2.  The criteria for an initial rating in excess of 10 
percent for thoracolumbar paraspinal tendonitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5243 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO granted service connection for GERD 
with associated hiatal hernia and for thoracolumbar 
paraspinal tendonitis in a December 2005 decision. The April 
2006 SOC set forth the criteria for higher ratings for each 
of these disabilities.  In March 2006 and May 2008 post-
rating letters, which were consistent with Dingess/Hartman, 
the Veteran was provided notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for each of the disabilities on appeal.  These letters 
also informed the Veteran that he should provide the RO with 
any additional evidence or information that he may have 
concerning the level of his disabilities.  Following the 
issuance of these notice letters described above, the Veteran 
and his representative was afforded further opportunities to 
present pertinent information and/or evidence to the matters 
on appeal before the RO readjudicated these matters (as 
reflected in a June 2008 SSOC).  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and the reports of July 
2005 and April 2008 QTC examinations.  In addition, various 
written statements provided by the Veteran and his 
representative, on his behalf, are associated with the claims 
file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.



A.  GERD with associative hiatal hernia

In a December 2005 rating decision, the RO granted service 
connection and assigned an initial noncompensable (0 percent 
rating) for GERD with associative hiatal hernia, pursuant to 
38 C.F.R. § 4.114,  Diagnostic Code 7399-7346 (2008).  
Thereafter, in a June 2008 rating decision, the RO granted a 
higher initial 10 percent rating for the Veteran's service-
connected GERD with associated hiatal hernia.  As there is no 
Diagnostic Code for GERD, the RO has rated this disability 
analogous to hiatal hernia under Diagnostic Code 7346.  The 
Board notes that when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the  
anatomical localization and symptomatology are closely  
analogous.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent rating is warranted 
when the disease exhibits two or more of the symptoms for the 
30 percent evaluation of less severity. A 30 percent rating 
is assigned for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A July 2005 QTC examination report reveals that the Veteran 
complained of substernal chest discomfort while lying 
recumbent or eating hot and spicy foods.  The Veteran denied 
esophageal dilatation therapy.  His current medication was 
Prevacid without functional impairment or recent time lost 
from work.  He denies any frank hematochezia, melenic stools, 
hematemesis, constipation, diarrhea, or nausea.  Physical 
examination showed that the Veteran's abdomen was soft and 
nontender with positive bowel sounds.  There was no guarding, 
rigidity, rebound, peritoneal sounds, or hepatosplenomegally.  
The Veteran had absent hernias by examination.  The diagnosis 
was GERD with associative hiatal hernia.  

In the Veteran's October 2006 substantive appeal, he stated 
that he wanted a higher 30 or 50 percent rating for his 
service-connected GERD with hiatal hernia due to severe 
substernal pain once or twice a week and blood in stool.  

An April 2008 QTC examination report reflects that the 
Veteran complained of dysphagia, heartburn, epigastric pain, 
scapular pain, arm pain, and reflux and regurgitation of 
stomach contents.  He had no "haematemesis," passing of 
black-tarry stools, or nausea and vomiting.  The symptoms 
described occur intermittently, as often as two to four times 
per week, with each occurrence lasting thirty to ninety 
minutes.  The number of attacks within the past year was 
fifty.  The ability to perform daily functions during flare-
ups is zero during pain.  The current treatment is Prevacid.  
The Veteran reported that he has not been hospitalized or had 
surgery for his service-connected GERD.  Physical examination 
revealed that the Veteran was well developed, well nourished, 
and in no acute distress.  His nutritional status was normal.  
Examination of the abdomen did not reveal any abnormal 
findings.  The diagnosis was GERD with hiatal hernia, which 
the examiner noted that there was no change for diagnosis.  
There was no anemia and no malnutrition.  He was 69 inches 
tall and weighted 214 pounds.

In light of all the foregoing, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria for a higher 30 percent rating under Diagnostic Code 
7346, but no more. 

In this regard, the evidence indicates that the Veteran  
suffers from persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health more as required by the 30 
percent rating (namely recurrent dysphagia, heartburn 
(pyrosis), epigastric pain, scapular pain, arm pain, reflux 
and regurgitation of stomach contents, two to four times per 
week, with flare-ups of pain that limit his ability to 
perform daily functions).  However, the record as a  whole 
does not show symptoms of vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations that are productive of severe impairment that 
equal or more  nearly approximate the criteria for a 60 
percent rating at any time since the effective date of 
service connection.  In this regard, the Veteran has denied 
vomiting, and medical findings were negative for weight loss, 
hematemesis, or anemia, and in fact, the Veteran was found to 
be of well nourished and in no distress with normal abdominal 
findings.  Hence, the criteria for the next higher rating for 
the Veteran's service-connected GERD with associative hiatal 
hernia have not been met any point since the effective date 
of the grant of service connection, such that there is no 
basis for staged rating in excess of 30 percent, pursuant to 
Fenderson.  Therefore, the Board finds that evidence supports 
an initial disability rating of 30 percent, and no more, for 
the Veteran's service-connected GERD with associative hiatal 
hernia.  38 U.S.C.A. § 5107(b). 

B.  Thoracolumbar paraspinal tendonitis

By a December 2005 rating action, the RO granted service 
connection and assigned an initial 10 percent rating for 
thoracolumbar paraspinal tendonitis under Diagnostic Code 
5237, effective October 1, 2005. 


Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria, pertinent to the thoracolumbar spine, as follows a 
10 percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 
5235-5243 (2009).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the Veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected thoracolumbar paraspinal 
tendonitis. 

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on  
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38  
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202,  
204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine. 38 C.F.R. 
§ 4.71a, Plate V.

A July 2005 QTC examination report reflects that the Veteran 
complained of thoracolumbar paraspinal pain that was 
exacerbated with rotational head movement as well as bending, 
twisting, heaving lifting, and sitting and standing for long 
periods of time.  He denied any lower extremity paresthesias 
other than occasional posterior leg with infrequent 
hypoesthesia of the feet bilaterally as well as the hands.  
He described pain levels reach 9 out of 10 with burning and 
sharp, near-constant recurring symptomatology.  The Veteran 
noted Flexeral therapy as well as rest with some benefit.  He 
reported no current functional impairment or time lost from 
work.  Musculoskeletal examination revealed no atrophic 
findings.  The Veteran's current posture and gait were within 
normal limits.  He has no limitations of standing or walking 
other than previously noted.  Physical examination of the 
thoracolumbar spine revealed appreciable radiating pain on 
movement without muscle spasm or tenderness to palpation.  
Straight leg raising was negative, bilaterally.  There were 
no current signs of radiculopathy.  There was no current 
evidence of intervertebral disc syndrome.  Range of motion 
reveals flexion with pain at 85 degrees, extension with pain 
at 25 degrees, right and left lateral flexion with pain at 25 
degrees, and right and left rotation with pain at 25 degrees.  
There was no further limitation due to pain on repetitive 
motion.  There was no further limitation by fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
motion.  Neurological examination was normal.  X-rays of the 
thoracic and lumbar spine were negative.  The diagnosis was 
intermittent symptomatic thoracolumbar paraspinal tendinitis.  
The examiner also noted that there was no involvement of 
neurovascular association/intervertebral disk.  

In the Veteran's October 2006 substantive appeal, he asserted 
that a 20 percent disability rating was warranted due to pain 
shooting down his right leg while standing.  

An April 2008 QTC examination report reveals that the Veteran 
complained of stiffness bending over, weakness in the lower 
back when standing or laying, pain that shoots down the leg, 
and low back pain that occurs constantly.  The characteristic 
of the pain is burning and sharp.  From a 1 to 10 scale (10 
being the worst pain), the Veteran described his pain level 
as a 9.  The pain is relieved by rest, itself, and the 
medications Flexeral and Diclofenac.  The Veteran is not 
receiving any treatment for his condition.  Over the past 12 
months, the Veteran reported incapacitating episodes in 
January 2008 for 2 days where he missed work and in March 
2008 for 3 days where he missed work.  Physical examination 
revealed that the Veteran's posture and gait were within 
normal limits.  He did not require any assistive devices for 
ambulation.  There was no evidence of radiating pain on 
movement.  Muscle spasm was absent.  No tenderness was noted.  
There was positive straight leg raising test on each side. 
Range of motion of the lumbar spine was flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
flexion, each, to 30 degrees, right and left rotation, each, 
to 30 degrees.  The joint function of the spine was 
additionally limited by pain after repetitive use, which 
additionally limited the joint function by 10 degrees.  It is 
not additionally limited by fatigue, lack of endurance, and 
incoordination after repetitive use.  There was no sign of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Lumbar spine x-rays were within normal 
limits.  Neurological examination of the upper and lower 
extremities was within normal limits.  The diagnosis was 
thoracolumbar paraspinal tendonitis.  

Considering the pertinent evidence in light of the above- 
noted criteria, the Board finds that the criteria for an 
initial rating in excess of 10 percent for the Veteran's 
service-connected thoracolumbar paraspinal tendonitis have 
not been met at any point since the October 1, 2005 effective 
date of the grant of service connection.

In this regard, the evidence establishes that since the 
October 1, 2005 effective date of service connection, the 
Veteran's thoracolumbar spine disability has not been  
productive of limitation of forward flexion of the 
thoracolumbar spine to 60 degrees, limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees, 
muscle spasm, loss of lateral spine motion, unilateral in a 
standing position, or guarding severe enough to result in an 
abnormal gait.  Hence, there is no basis for assigning a 
disability evaluation in excess of the initial 10 percent 
currently in effect. 

Even with consideration of DeLuca, supra, the objective 
evidence of record reflects the Veteran's complaints of pain 
and stiffness but is not reflective of deficits of motor 
strength, muscle atrophy, muscle spasm, or abnormal gait to 
warrant an increased evaluation.  While repetitive movements 
reduced range of motion, there has been no medical indication 
that such is commensurate with the range of motion needed for 
the next higher, 20 percent, rating. The Board recognizes the 
Veteran's subjective complaints of constant back pain and 
stiffness, but is of the opinion that such complaints of pain 
are contemplated in the currently assigned 10 percent 
disability rating. 

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected thoracolumbar spine 
disability, however, such would not be the case here, as all 
neurological findings have been normal.  Thus, no separate 
rating for neurological manifestations is warranted.

Finally, the Board points out that there is no other rating 
criteria pursuant to which a higher rating could be assigned 
for the Veteran's thoracolumbar paraspinal tendonitis.  While 
the rating schedule provides criteria (in a General Rating 
Formula) for evaluating intervertebral disc syndrome (IVDS) 
on the basis  of incapacitating episodes, here, the 
disability under consideration is not shown to involve IVDS; 
hence, such criteria is inapplicable. 

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that, at any 
point since the October 2005 effective date of the grant of 
service connection, the Veteran's thoracolumbar paraspinal 
tendonitis has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standard.  In the 
absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that there is no basis for 
staged ratings, pursuant to Fenderson, and that the claim for 
an initial higher rating for thoracolumbar paraspinal 
tendonitis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against this claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).





	(CONTINUED ON NEXT PAGE)





ORDER

An initial 30 percent rating, but no more, for GERD with 
associative hiatal hernia is  granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 

An initial rating in excess of 10 percent for thoracolumbar 
paraspinal tendonitis.
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


